Creditors bill was filed to set aside and cancel a conveyance as fraudulent. Answer was filed denying all allegations of fraud contained in the bill and setting forth in detail the full consideration for which the conveyance was executed and delivered.
When the case had been at issue for a period of nearly three months a stipulation of counsel was procured extending the time for taking the testimony thirty days. When this period expired complainant applied to the chancellor for a further extension of time for taking testimony. The application was denied. The cause was set down by defendants for final hearing on bill and answer.
Complainant moved for an order dismissing the case without prejudice. The motion was denied and bill dismissed.
It is not made to appear that judicial discretion was abused by the chancellor.
Decree should be affirmed. So ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.